
	
		II
		110th CONGRESS
		1st Session
		S. 32
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2007
			Mr. McCain introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To reform the acquisition process of the Department of
		  Defense, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Defense Acquisition Reform Act of
			 2007.
		2.Joint
			 Requirements Oversight Council evaluation of major defense acquisition programs
			 experiencing certain cost increases
			(a)In
			 generalChapter 144 of title
			 10, United States Code, is amended by inserting after section 2433 the
			 following new section:
				
					2433a.Joint
				Requirements Oversight Council evaluation of programs experiencing certain cost
				increases
						(a)In
				generalThe Secretary concerned may not reprogram funds for a
				major defense acquisition program described in subsection (b), or otherwise
				provide or provide for additional funding for such a program, until the Joint
				Requirements Oversight Council submits to the Secretary an assessment of the
				performance requirements for the item to be procured under the contract,
				including the effect of such requirements on cost increases under the
				program.
						(b)Covered major
				defense acquisition programsA major defense acquisition program
				described in this subsection is any major defense acquisition program as
				follows:
							(1)A major defense
				acquisition program that experiences a percentage increase in the program
				acquisition unit cost of—
								(A)at least 10
				percent over the program acquisition unit cost for the program as shown in the
				current Baseline Estimate for the program; or
								(B)at least 25
				percent over the program acquisition unit cost for the program as shown in the
				original Baseline Estimate for the program.
								(2)A major defense
				acquisition program that is a procurement program that experiences a percentage
				increase in the procurement unit cost of—
								(A)at least 10
				percent over the procurement unit cost for the program as shown in the current
				Baseline Estimate for the program; or
								(B)at least 25
				percent over the procurement unit cost for the program as shown in the original
				Baseline Estimate for the program.
								(c)DefinitionsIn
				this section:
							(1)The terms
				program acquisition unit cost and procurement unit
				cost have the meaning given those terms in section 2432(a) of this
				title.
							(2)The terms
				Baseline Estimate and procurement program have the
				meaning given those terms in section 2433(a) of this
				title.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such title is
			 amended by inserting after the item relating to section 2433 the following new
			 item:
				
					
						2433a. Joint Requirements Oversight Council evaluation of
				programs experiencing certain cost
				increases.
					
					.
			3.Membership of
			 the Joint Requirements Oversight CouncilSection 181(c) of title 10, United States
			 Code, is amended—
			(1)in paragraph
			 (1)—
				(A)in subparagraph
			 (D), by striking and at the end;
				(B)in subparagraph
			 (E), by striking the period at the end and inserting a semicolon; and
				(C)by adding at the
			 end the following new subparagraphs:
					
						(F)the Under Secretary of Defense for
				Acquisition, Technology, and Logistics; and
						(G)the Under Secretary of Defense
				(Comptroller).
						;
				
				(2)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
			(3)by inserting
			 after paragraph (1) the following new paragraph (2):
				
					(2)The Director of Program Analysis and
				Evaluation shall be an advisor to the Council in the performance of its mission
				under this
				section.
					.
			4.Requirement of
			 approval of Joint Requirements Oversight Council for initial operational test
			 and evaluation in environment not specified in test and evaluation master
			 planSection 2399(b) of title
			 10, United States Code, is amended—
			(1)by redesignating
			 paragraphs (2) through (6) as paragraphs (3) through (7), respectively;
			(2)by inserting
			 after paragraph (1) the following new paragraph (2):
				
					(2)Initial operational test and
				evaluation of a major defense acquisition program may not be conducted in an
				environment other than the environment specified and defined in the test and
				evaluation master plan (TEMP) concerned without the approval of the Joint
				Requirements Oversight Council.
					;
				
			(3)in paragraph (4),
			 as redesignated by paragraph (1) of this subsection, by striking
			 paragraph (2) and inserting paragraph (3);
			(4)in paragraph (5),
			 as so redesignated, by striking paragraph (2) and inserting
			 paragraph (3); and
			(5)in paragraph (6),
			 as so redesignated—
				(A)by striking
			 paragraph (4) and inserting paragraph (5);
			 and
				(B)by striking
			 paragraph (2) and inserting paragraph (3).
				5.Approval by
			 program managers of certain cost increases in contracts for the acquisition of
			 property
			(a)Regulations
			 required
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Defense shall prescribe in regulations certain
			 mechanisms that provide cost control measures in contracts for the acquisition
			 of property for the Department of Defense that may be authorized or approved by
			 the program manager.
				(2)ObjectivesIn
			 prescribing the regulations, the Secretary shall seek, to the maximum extent
			 practicable, to achieve cost control, the stabilization of requirements, and
			 timely delivery in accordance with contract specifications in the performance
			 of contracts for the acquisition of property for the Department.
				(b)Covered cost
			 increasesThe regulations required by subsection (a) shall
			 provide that the cost increases that may be authorized or approved by a program
			 manager under a contract shall be limited to the following:
				(1)A cost increase
			 necessary to secure or enhance safety in the property procured under the
			 contract where the unsecure or unsafe condition or situation (as officially
			 documented by a responsible oversight organization) is attributable to the
			 Government.
				(2)A cost increase
			 necessary for the correction of a defect in the contract that is attributable
			 to the Government, including a defect in contract specifications, a defect in
			 or the unavailability of Government information necessary for the performance
			 of the contract, or a defect in or the unavailability of Government equipment
			 necessary for the performance of the contract.
				(3)A cost increase
			 associated with the unavailability of Government-specified,
			 contractor-furnished equipment or components.
				(4)A cost increase
			 that is necessary for the modification of the property procured under the
			 contract that is critical for the delivery or completion of operational
			 testing.
				(5)A cost increase
			 resulting from a modification of applicable statutes or regulations, but only
			 if—
					(A)funds are
			 specifically made available to implement such modification; or
					(B)in the event
			 funds are not so made available, the service acquisition executive concerned
			 approves the cost increase.
					(6)Any other cost
			 increase approved and funded by an appropriate oversight organization that is
			 the result of new or revised requirements or modifications that would result in
			 an overall reduction in life cycle cost in the property procured under the
			 contract.
				(c)Availability of
			 change order funds for cost increasesThe regulations shall
			 provide that amounts appropriated for a program and available for change orders
			 to contracts under the program shall be available for costs authorized or
			 approved under subsection (b).
			(d)Prohibition on
			 other cost increasesThe regulations shall prohibit the
			 authorization or approval by a program manager of any cost increase under a
			 contract not authorized pursuant to subsection (b).
			(e)Cost
			 reductionsThe regulations shall also authorize a program manager
			 to authorize or approve an administrative change, whether engineering or
			 non-engineering, to a contract for the acquisition of property for the
			 Department if the change will reduce or have no effect on the cost of the
			 contract.
			(f)Prohibition on
			 use of certain cost reductions for offsetThe regulations shall
			 prohibit the utilization as an offset for a cost increase in a contract under
			 subsection (b)(6) of any reduction in the cost of the contract resulting from a
			 cost change approved by the program manager, including a reduction attributable
			 to a change authorized under subsection (e).
			6.Military
			 deputies to the Assistant Secretaries of the military departments for
			 acquisition matters and the chiefs of staff
			(a)Department of
			 the Army
				(1)In
			 generalThere is in the Army
			 a Military Deputy for Acquisition Matters, appointed by the President, by and
			 with the advice and consent of the Senate, from among officers in the Army who
			 have significant experience in the areas of acquisition and program
			 management.
				(2)GradeThe
			 Military Deputy for Acquisition Matters has the grade of lieutenant
			 general.
				(3)DutiesThe
			 Military Deputy for Acquisition Matters shall have the following duties:
					(A)To assist the
			 Assistant Secretary of the Army with responsibility for acquisition matters in
			 the supervision of acquisition matters for the Army.
					(B)To report to the
			 Chief of Staff of the Army regarding such matters.
					(b)Department of
			 the Navy
				(1)In
			 generalThere is in the Navy
			 a Naval Deputy for Acquisition Matters, appointed by the President, by and with
			 the advice and consent of the Senate, from among officers in the Navy and
			 Marine Corps who have significant experience in the areas of acquisition and
			 program management.
				(2)GradeThe
			 Naval Deputy for Acquisition Matters has the grade of vice admiral or
			 lieutenant general.
				(3)DutiesThe
			 Naval Deputy for Acquisition Matters shall have the following duties:
					(A)To assist the
			 Assistant Secretary of the Navy with responsibility for acquisition matters in
			 the supervision of acquisition matters for the Navy.
					(B)To report to the
			 Chief of Naval Operations regarding such matters.
					(c)Department of
			 the Air Force
				(1)In
			 generalThere is in the Air Force a Military Deputy for
			 Acquisition Matters, appointed by the President, by and with the advice and
			 consent of the Senate, from among officers in the Air Force who have
			 significant experience in the areas of acquisition and program
			 management.
				(2)GradeThe
			 Military Deputy for Acquisition Matters has the grade of lieutenant
			 general.
				(3)DutiesThe
			 Military Deputy for Acquisition Matters shall have the following duties:
					(A)To assist the
			 Assistant Secretary of the Air Force with responsibility for acquisition
			 matters in the supervision of acquisition matters for the Air Force.
					(B)To report to the
			 Chief of Staff of the Air Force regarding such matters.
					(d)Exclusion of
			 military deputies from distribution and strength in grade limitations
				(1)DistributionSection
			 525(b) of title 10, United States Code, is amended by adding at the end the
			 following new paragraph:
					
						(9)(A)An officer while
				serving in a position specified in subparagraph (B) is in addition to the
				number that would otherwise be permitted for that officer's armed force for the
				grade of lieutenant general or vice admiral, as applicable.
							(B)A position specified in this
				subparagraph is each position as follows:
								(i)Military Deputy for Acquisition
				Matters of the Army.
								(ii)Naval Deputy for Acquisition Matters
				of the Navy.
								(iii)Military Deputy for Acquisition
				Matters of the Air
				Force.
								.
				(2)Authorized
			 strengthSection 526 of such title is amended by adding at the
			 end the following new subsection:
					
						(g)Exclusion of
				military deputies to Assistant Secretaries of the military departments for
				acquisition mattersThe limitations of this section do not apply
				to a general or flag officer who is covered by the exclusion under section
				525(b)(9) of this
				title.
						.
				7.Committee on
			 strategic investment in major defense acquisition programs
			(a)In
			 generalThe Secretary of Defense shall establish within the
			 Department of Defense a committee to ensure the effective allocation within
			 major defense acquisition programs of the financial resources available for
			 such programs.
			(b)Members
				(1)In
			 generalThe committee established under subsection (a) shall be
			 composed of the following:
					(A)The Under
			 Secretary of Defense for Acquisition, Technology, and Logistics.
					(B)The Vice Chairman
			 of the Joint Chiefs of Staff.
					(C)The Director of
			 Program Analysis and Evaluation.
					(D)Any other
			 officials of the Department of Defense jointly agreed upon by the Under
			 Secretary and the Vice Chairman.
					(2)ChairsThe
			 officials referred to in subparagraphs (A) through (C) of paragraph (1) shall
			 serve as joint chairs of the committee.
				(c)Duties
				(1)In
			 generalThe committee established under subsection (a) shall, at
			 each point in the acquisition of a major defense acquisition program specified
			 in paragraph (2), determine the most effective allocation among such program of
			 the financial resources available to such program at such point. In making such
			 determinations, the committee shall balance requirements, technological
			 maturities, and available resources under such program utilizing solutions
			 bounded by a time-certain and available resources (commonly referred to as
			 bounded solutions), portfolio management techniques, and other
			 appropriate investment evaluation techniques to identify the most appropriate
			 allocation of financial resources to meet requirements.
				(2)Points within
			 acquisition processThe points in the acquisition of a major
			 defense acquisition program specified in this paragraph are the points as
			 follows:
					(A)At an appropriate
			 point early in the acquisition jointly specified by the Under Secretary and the
			 Vice Chairman.
					(B)At such other
			 point in the acquisition as the Under Secretary and the Vice Chairman shall
			 jointly specify for purposes of this section or otherwise jointly specify for
			 purposes of the program.
					(d)Major defense
			 acquisition program definedIn this section, the term major
			 defense acquisition program means a major defense acquisition program
			 for purposes of chapter 144 of title 10, United States Code.
			8.Comptroller
			 General report on Department of Defense organization and structure for the
			 acquisition of major defense acquisition programs
			(a)Report
			 requiredNot later than one year after the date of the enactment
			 of this Act, the Comptroller General of the United States shall submit to the
			 congressional defense committees a report on potential modifications of the
			 organization and structure of the Department of Defense for the acquisition of
			 major defense acquisition programs.
			(b)ElementsThe
			 report required by subsection (a) shall include the results of a review,
			 conducted by the Comptroller General for purposes of the report, regarding the
			 feasibility and advisability of, at a minimum, the following:
				(1)Establishing
			 system commands within each military department, each of which commands would
			 be headed by a 4-star general officer, to whom the program managers and program
			 executive officers for major defense acquisition programs would report.
				(2)Revising the
			 acquisition process for major defense acquisition programs by establishing
			 shorter, more frequent acquisition program milestones.
				(3)Requiring
			 certifications of program status to the defense acquisition executive and
			 Congress prior to milestone approval for major defense acquisition
			 programs.
				(4)Establishing a
			 new office (to be known as the Office of Independent Assessment)
			 to provide independent cost estimates and performance estimates for major
			 defense acquisition programs.
				(5)Establishing a
			 milestone system for major defense acquisition programs utilizing the following
			 milestones (or such other milestones as the Comptroller General considers
			 appropriate for purposes of the review):
					(A)Milestone
			 0The time for the development and approval of a mission need
			 statement for a major defense acquisition program.
					(B)Milestone
			 1The time for the development and approval of a capability need
			 definition for a major defense acquisition program, including development and
			 approval of a certification statement on the characteristics required for the
			 system under the program and a determination of the priorities among such
			 characteristics.
					(C)Milestone
			 2The time or technology development and assessment for a major
			 defense acquisition program, including development and approval of a
			 certification statement on technology maturity of elements under the
			 program.
					(D)Milestone
			 3The time for system development and demonstration for a major
			 defense acquisition program, including development and approval of a
			 certification statement on design proof of concept.
					(E)Milestone
			 4The time for final design, production prototyping, and testing
			 of a major defense acquisition program, including development and approval of a
			 certification statement on cost, performance, and schedule in advance of
			 initiation of low-rate production of the system under the program.
					(F)Milestone
			 5The time for limited production and field testing of the system
			 under a major defense acquisition program.
					(G)Milestone
			 6The time for initiation of full-rate production of the system
			 under a major defense acquisition program.
					(6)Requiring the
			 Milestone Decision Authority for a major defense acquisition program to
			 specify, at the time of Milestone B approval, or Key Decision Point B approval,
			 as applicable, the period of time that will be required to deliver an initial
			 operational capability to the relevant combatant commanders.
				(7)Establishing a
			 materiel solutions process for addressing identified gaps in critical
			 warfighting capabilities, under which process the Under Secretary of Defense
			 for Acquisition, Technology, and Logistics circulates among the military
			 departments and appropriate Defense Agencies a request for proposals for
			 technologies and systems to address such gaps.
				(c)ConsultationIn
			 conducting the review required under subsection (b) for the report required by
			 subsection (a), the Comptroller General shall obtain the views of the
			 following:
				(1)Senior
			 acquisition officials currently serving in the Department of Defense.
				(2)Individuals who
			 formerly served as senior acquisition officials in the Department of
			 Defense.
				(3)Participants in
			 previous reviews of the organization and structure of the Department of Defense
			 for the acquisition of major weapon systems, including the President's Blue
			 Ribbon Commission on Defense Management in 1986.
				(4)Other experts on
			 the acquisition of major weapon systems.
				(5)Appropriate
			 experts in the Government Accountability Office.
				9.Changes to
			 Milestone B certificationsSection 2366a of title 10, United States
			 Code, is amended—
			(1)by redesignating
			 subsections (b), (c), (d), and (e) as subsections (c), (d), (e), and (f),
			 respectively;
			(2)by inserting
			 after subsection (a) the following new subsection (b):
				
					(b)Changes to
				certification(1)The program manager for
				a major defense acquisition program that has received certification under
				subsection (a) shall immediately notify the milestone decision authority of any
				changes to the program that are—
							(A)inconsistent with such certification;
				or
							(B)deviate significantly from the
				material provided to the milestone decision authority in support of such
				certification.
							(2)Upon receipt of information under
				paragraph (1), the milestone decision authority may withdraw the certification
				concerned or rescind Milestone B approval (or Key Decision Point B approval in
				the case of a space program) if the milestone decision authority determines
				that such action is in the best interest of the national security of the United
				States.
						;
			(3)in subsection
			 (c), as redesignated by paragraph (1)—
				(A)by inserting
			 (1) before The certification; and
				(B)by adding at the
			 end the following new paragraph (2):
					
						(2)Any information provided to the
				milestone decision authority pursuant to subsection (b) shall be summarized in
				the first Selected Acquisition Report submitted under section 2432 of this
				title after such information is received by the milestone decision
				authority.
						;
				and
				(4)in subsection
			 (e), as so redesignated, by striking subsection (c) and
			 inserting subsection (d).
			10.Business case
			 analysis for certain major defense acquisition programs
			(a)Analysis before
			 Milestone B approvalThe milestone decision authority for a major
			 defense acquisition program may not grant Milestone B approval for the program
			 until the milestone decision authority obtains from a federally funded research
			 and development center (FFRDC) a business case analysis for the program meeting
			 the requirements of subsection (c).
			(b)Analysis
			 following deviations from Milestone B approval certificationIf the milestone decision authority for a
			 major defense acquisition program determines that information provided to the
			 milestone decision authority by the program manager reveals changes to the
			 program that are inconsistent with the certification for Milestone B approval
			 with respect to the program under section 2366a(a) of title 10, United States
			 Code, or that significantly deviate from the material provided to the milestone
			 decision authority in support of such certification, the milestone decision
			 authority shall require the conduct by a federally funded research and
			 development center of a new business case analysis for the program meeting the
			 requirements of subsection (c).
			(c)Elements of
			 business case analysisThe
			 business case analysis for a major defense acquisition program under this
			 section shall ensure the following:
				(1)That the needs of
			 the user for the system under the program have been accurately defined.
				(2)That alternative
			 approaches to satisfying such needs have been properly analyzed, and that the
			 quantities of the system required are well understood.
				(3)That the system
			 developed or, in the case of a new developmental program, the system to be
			 developed, is producible at a cost that matches the expectations and financial
			 resources of the system user.
				(4)That the
			 developer has the resources to design the system with the features that the
			 user wants and to deliver the system when the user needs the system.
				(d)Submittal to
			 CongressEach business case analysis conducted under this section
			 shall be submitted to the congressional defense committees not later than seven
			 days after the date on which such business case analysis is submitted to the
			 milestone decision authority under this section.
			(e)DefinitionsIn
			 this section:
				(1)The term
			 major defense acquisition program means a major defense
			 acquisition program for purposes of chapter 144 of title 10, United States
			 Code.
				(2)The term
			 Milestone B approval, with respect to a major defense acquisition
			 program, has the meaning given that term in section 2366(e)(7) of title 10,
			 United States Code.
				11.Guidance on
			 utilization of award fees in contracts under Department of Defense acquisition
			 programs
			(a)Regulations
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall prescribe in regulations guidance
			 on the appropriate use of award fees in contracts under Department of Defense
			 acquisition programs.
			(b)Utilization of
			 objective criteria in assessment of contractor performance
				(1)In
			 generalThe regulations required by subsection (a) shall provide
			 that, to the extent practicable, objective criteria are utilized in the
			 assessment of contractor performance in Department acquisition programs.
				(2)Mixed
			 utilization of objective and subjective criteriaThe regulations
			 shall provide that, in any case in which objective criteria are available for
			 the assessment of contractor performance, the program manager and contracting
			 officer concerned may elect to assess contractor performance through an
			 appropriate mixture of objective criteria and such subjective criteria as the
			 program manager and contracting officer jointly consider appropriate under a
			 contract providing both incentive fees and awards fees, including a
			 cost-plus-incentive/award fee contract or a fixed-price-incentive/award fee
			 contract.
				(3)Utilization of
			 subjective criteria
					(A)In
			 generalThe regulations shall provide that, if it is determined
			 that objective criteria do not exist and it is appropriate to use a
			 cost-plus-award-fee contract, the head of the contracting activity concerned
			 shall find that the work to be performed under the contract is such that it is
			 not feasible or effective to establish objective incentive criteria for the
			 contract.
					(B)DelegationThe
			 authority to make a determination and finding under subparagraph (A) may be
			 delegated by the head of a contracting activity but only to an official in the
			 contracting activity who is one level lower in the contracting chain of
			 authority than the head of the contracting activity.
					(c)Schedule for
			 award fees
				(1)In
			 generalThe regulations required by subsection (a) shall set
			 forth a schedule of ratings of contractor performance for award fees in
			 contracts under Department acquisition programs, including—
					(A)a range of
			 authorized ratings;
					(B)the contractor
			 performance required for each authorized rating; and
					(C)the percentage of
			 potential award fees payable as a result of the achievement of each authorized
			 rating.
					(2)Authorized
			 ratings and performanceThe schedule shall set forth a range of
			 authorized ratings and associated contractor performance as follows:
					(A)Outstanding, for
			 a contractor who meets—
						(i)the
			 minimum essential requirements of the contract; and
						(ii)at
			 least 90 percent of the criteria for the award of award fees under the
			 contract.
						(B)Excellent, for a
			 contractor who meets—
						(i)the
			 minimum essential requirements of the contract; and
						(ii)at
			 least 75 percent of the criteria for the award of award fees under the
			 contract.
						(C)Good, for a
			 contractor who meets—
						(i)the
			 minimum essential requirements under the contract; and
						(ii)at
			 least 50 percent of the criteria for the award of award fees under the
			 contract.
						(D)Satisfactory, for
			 a contractor who meets the minimum essential requirements under the contract
			 but does not meet at least 50 percent of the criteria for the award of award
			 fees under the contract.
					(E)Unsatisfactory,
			 for a contractor who does not meet the minimum essential requirements under the
			 contract.
					(3)Award fees
			 payableThe schedule shall provide that the amount payable from
			 amounts available for the payment of award fees under a contract (commonly
			 referred to as an award fee pool) to a contractor who achieves a
			 particular rating under the schedule shall be the percentage of such amounts,
			 as determined appropriate by the contracting officer, from the percentages as
			 follows:
					(A)In the case of
			 outstanding, 90 percent to 100 percent.
					(B)In the case of
			 excellent, 75 percent to 90 percent.
					(C)In the case of
			 good, 50 percent to 75 percent.
					(D)In the case of
			 satisfactory, not more than 50 percent.
					(E)In the case of
			 unsatisfactory, 0 percent.
					(d)Establishment
			 of award fee requirementsThe regulations required by subsection
			 (a) shall provide that the requirements to be satisfied for the award of award
			 fees under a contract shall be determined by the contracting officer, in
			 consultation with the program manager concerned and the fee determining
			 official for the contract. The specification of such requirements in the
			 contract may be referred to as the Award Fee Plan for the
			 contract.
			(e)Rollover of
			 award fees to later award periods
				(1)In
			 generalThe regulations required by subsection (a) shall
			 establish a negative presumption against the rollover of amounts available for
			 the payment of award fees under a contract from one award fee period under the
			 contract to another award fee period under the contract unless the rollover of
			 such amounts is specifically set forth in the acquisition strategy under which
			 the contract is entered into.
				(2)Limitation on
			 amount of rolloverThe regulations shall set forth specific
			 limits on the amount available for the payment of award fees under a contract
			 that may be rolled over from one award fee period under the contract to another
			 award fee period under the contract. Such limits may be expressed as specific
			 dollar amounts or as percentages of the amount available for payment of award
			 fees under the contract concerned.
				(3)Documentation
			 of rolloverThe regulations shall require that any determination
			 by the fee determining official to roll over amounts available for the payment
			 of award fees under a contract from one award fee period under the contract to
			 another award fee period under the contract shall be included in writing in the
			 contract file for the contract.
				12.Substantial
			 savings under multiyear contracts
			(a)Definition in
			 regulations of substantial savings under multiyear contracts
				(1)In
			 generalNot later than 60 days after the date of the enactment of
			 this Act, the Secretary of Defense shall modify the regulations prescribed
			 pursuant to subsection (b)(2)(A) of section 2306b of title 10, United States
			 Code, to define the term substantial savings for purposes of
			 subsection (a)(1) of such section. Such regulations shall specify the
			 following:
					(A)Savings that
			 exceed 10 percent of the total anticipated costs of carrying out a program
			 through annual contracts shall be considered to be substantial.
					(B)Savings that
			 exceed 8 percent of the total anticipated costs of carrying out a program
			 through annual contracts, but do not exceed 10 percent of such costs, shall not
			 be considered to be substantial unless the following conditions are
			 satisfied:
						(i)The
			 program has not breached any threshold under section 2433 of title 10, United
			 States Code, during the two-year period ending on the date on which the
			 military department concerned first submits to Congress a multiyear procurement
			 proposal with respect to the program.
						(ii)The program is
			 estimated to save at least $500,000,000 under a multiyear contract, as compared
			 to annual contracts
						(C)Savings that do
			 not exceed 8 percent of the total anticipated costs of carrying out a program
			 through annual contracts shall not be considered to be substantial.
					(2)Determination
			 of savingsThe regulations required under this subsection shall
			 require that the determination of the amount of savings to be achieved under a
			 multiyear contract, including whether or not such savings are treatable as
			 substantial savings for purposes of subsection (a)(1) of section 2306b of title
			 10, United States Code, shall be made by the Cost Analysis Improvement Group
			 (CAIG) of the Department of Defense.
				(3)Effective
			 dateThe modification required by paragraph (1) shall apply with
			 regard to any multiyear contract that is authorized after the date that is 60
			 days after the date of the enactment of this Act.
				(b)Reports on
			 savings achieved
				(1)Reports
			 requiredNot later than January 15 of 2008, 2009, and 2010, the
			 Secretary shall submit to the congressional defense committees a report on the
			 savings achieved through the use of multiyear contracts that were entered under
			 the authority of section 2306b of title 10, United States Code, and the
			 performance of which was completed in the preceding fiscal year.
				(2)ElementsEach
			 report under paragraph (1) shall specify, for each multiyear contract covered
			 by such report—
					(A)the savings that
			 the Department of Defense estimated it would achieve through the use of the
			 multiyear contract at the time such contract was awarded; and
					(B)the best estimate
			 of the Department on the savings actually achieved under such contract.
					13.Investment
			 strategy for major defense acquisition programs
			(a)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the congressional defense
			 committees an investment strategy for the allocation of funds and other
			 resources among major defense acquisition programs.
			(b)ElementsThe
			 strategy required by subsection (a) shall do the following:
				(1)Establish
			 priorities among needed capabilities under major defense acquisition programs,
			 and to assess the resources (including funds, technologies, time, and
			 personnel) needed to achieve such capabilities.
				(2)Balance cost,
			 schedule, and requirements for major defense acquisition programs to ensure the
			 most efficient use of Department of Defense resources.
				(3)Ensure that the
			 budget, requirements, and acquisition processes of the Department of Defense
			 work in a complementary manner to achieve desired results.
				(c)RecommendationsIn
			 submitting the strategy required by subsection (a), the Secretary shall include
			 any recommendations, including recommendations for legislative action, that the
			 Secretary considers appropriate to implement the strategy.
			(d)Utilization for budget
			 purposesThe Secretary shall
			 utilize the strategy required by subsection (a) in developing requests for
			 funding and other resources to be allocated to major defense acquisition
			 programs under the budget of the President to be submitted to Congress each
			 fiscal year under section 1105(a) of title 31, United States Code.
			(e)Current
			 programs beyond Milestone B approvalPending completion of the
			 strategy required by subsection (a), the Secretary shall, to the extent
			 practicable, establish priorities in the allocation of funds and other
			 resources for major defense acquisition programs that have Milestone B approval
			 in order to ensure the acquisition of items under such programs in the most
			 cost-effective and efficient manner.
			(f)DefinitionsIn
			 this section:
				(1)The term
			 major defense acquisition program has the meaning given that term
			 in section 2430 of title 10, United States Code.
				(2)The term
			 Milestone B approval has the meaning given that term in section
			 2366(e)(7) of title 10, United States Code.
				14.Ethics
			 compliance by Department of Defense contractors
			(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall prescribe in regulations a
			 requirement that a contracting officer of the Department of Defense may not
			 determine a contractor to be responsible for purposes of the award of a new
			 covered contract for the Department, or an agency or component of the
			 Department, unless the entity to be awarded the contract has in place, by the
			 deadline specified in subsection (c), an internal ethics compliance program,
			 including a code of ethics and internal controls, to facilitate the timely
			 detection and disclosure of improper conduct in connection with the award or
			 performance of the covered contract and to ensure that appropriate corrective
			 action is taken with respect to such conduct.
			(b)Elements of
			 ethics compliance programEach ethics compliance program required
			 of a contractor under subsection (a) shall include the following:
				(1)Requirements for
			 periodic reviews of the program for which the covered contract concerned is
			 awarded to ensure compliance of contractor personnel with applicable Government
			 contracting requirements, including laws, regulations, and contractual
			 requirements.
				(2)Internal
			 reporting mechanisms, such as a hot-line, for contractor personnel to report
			 suspected improper conduct among contractor personnel.
				(3)Audits of the
			 program for which the covered contract concerned is awarded.
				(4)Mechanisms for
			 disciplinary actions against contractor personnel found to have engaged in
			 improper conduct, including the exclusion of such personnel from the exercise
			 of substantial authority.
				(5)Mechanisms for
			 the reporting to appropriate Government officials, including the contracting
			 officer and the Office of the Inspector General of the Department of Defense,
			 of suspected improper conduct among contractor personnel, including suspected
			 conduct involving corruption of a Government official or individual acting on
			 behalf of the Government, not later than 30 days after the date of discovery of
			 such suspected conduct.
				(6)Mechanisms to
			 ensure full cooperation with Government officials responsible for investigating
			 suspected improper conduct among contractor personnel and for taking corrective
			 actions.
				(7)Mechanisms to
			 ensure the recurring provision of training to contractor personnel on the
			 requirements and mechanisms of the program.
				(8)Mechanisms to
			 ensure the oversight of the program by contractor personnel with substantial
			 authority within the contractor.
				(c)Deadline for
			 programThe deadline specified in this subsection for a
			 contractor having in place an ethics compliance program required under
			 subsection (a) for purposes of a covered contract is 30 days after the date of
			 the award of the contract.
			(d)Determination
			 of existence of programIn determining whether or not contractor
			 has in place an ethics compliance program required under subsection (a), a
			 contracting officer of the Department may utilize the assistance of the Office
			 of the Inspector General of the Department of Defense.
			(e)Suspension or
			 debarmentThe regulations prescribed under subsection (a) shall
			 provide that any contractor under a covered contract whose personnel are
			 determined not to have reported suspected improper conduct in accordance with
			 the requirements and mechanisms of the ethics compliance program concerned may,
			 at the election of the Secretary of Defense, be suspended from the contract or
			 debarred from further contracting with the Department of Defense.
			(f)Covered
			 contract definedIn this section, the term covered
			 contract means any contract to be awarded to a contractor of the
			 Department of Defense if, in the year before the contract is to be awarded, the
			 total amount of contracts of the contractor with the Federal Government
			 exceeded $5,000,000.
			15.Report on
			 implementation of recommendations on total ownership costs and readiness rates
			 for major weapon systems
			(a)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the congressional defense
			 committees a report on the extent of the implementation of the recommendations
			 set forth in the February 2003 report of the Government Accountability Office
			 entitled Setting Requirements Differently Could Reduce Weapon Systems'
			 Total Ownership Costs.
			(b)ElementsThe
			 report required by subsection (a) shall include the following:
				(1)For each
			 recommendation described in subsection (a) that has been implemented, or that
			 the Secretary plans to implement—
					(A)a summary of all
			 actions that have been taken to implement such recommendation; and
					(B)a schedule, with
			 specific milestones, for completing the implementation of such
			 recommendation.
					(2)For each
			 recommendation that the Secretary has not implemented and does not plan to
			 implement—
					(A)the reasons for
			 the decision not to implement such recommendation; and
					(B)a summary of any
			 alternative actions the Secretary plans to take to address the purposes
			 underlying such recommendation.
					(3)A summary of any
			 additional actions the Secretary has taken or plans to take to ensure that
			 total ownership cost is appropriately considered in the requirements process
			 for major weapon systems.
				
